Name: Commission Regulation (EEC) No 2123/87 of 17 July 1987 amending for the fifth time Regulation (EEC) No 646/86 fixing the export refunds on wine
 Type: Regulation
 Subject Matter: character(0)
 Date Published: nan

 18 . 7 . 87 Official Journal of the European Communities No L 197/21 COMMISSION REGULATION (EEC) No 2123/87 of 17 July 1987 amending for the fifth time Regulation (EEC) No 646/86 fixing the export refunds on wine THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 882/87 of 16 March 1987 on the common .organization of the market in wine ('), as last amended by Regulation (EEC) No 1972/87 (2), and in particular Article 56 (4) thereof, Whereas the Management Committee for Wine has not delivered an opinion within the time limit laid down by its chairman, HAS ADOPTED THIS REGULATION : Article 1 In the Annex to Regulation (EEC) No 646/86, the column headed 'Amount of refund ECU/%/vol/hl appli ­ cable in Spain' is hereby amended as follows :  the amount *0,45' applicable to concentrated grape must falling within subheading ex 20.07 A I, B I a) 1 and B I b) 1 of the Common Customs Tariff is hereby replaced by '0,55',  the amount of '0,50' applicable to white table wine falling within subheading ex 22.05 C I and C II of the Common Customs Tariff is replaced by '0,70'. Article 2 This Regulation shall enter into force on the day of its publication in the Official Journal of the European Communities. Whereas Commission Regulation (EEC) No 646/86 (3), as last amended by Regulation (EEC) No 529/87 (4), fixes the export refunds on wine ; Whereas the trend in prices for white table wine and for musts recorded on the Spanish markets justifies an adjust ­ ment of the refund applicable to such products in Spain ; whereas the Regulation in question should be amended accordingly ; This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 17 July 1987. For the Commission Frans ANDRIESSEN Vice-President (') OJ No L 84, 27. 3 . 1987, p. 7 . (2) OJ No L 184, 3 . 7 . 1987, p. 26 . (3) OJ No L 60, 1 . 3 . 1986, p. 46. (4) OJ No L 54, 24. 2 . 1987, p. 5 .